UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-4519


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TARIQ A. VAUGHN,

                Defendant – Appellant.



                              No. 09-4565


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TARIQ A. VAUGHN,

                Defendant – Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge; Richard L. Williams, Senior District Judge.  (3:08-cr-
00468-HEH-1; 3:02-cr-00075-RLW-1)


Submitted:   August 5, 2010              Decided:   September 16, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.
No. 09-4519 dismissed; No. 09-4565 affirmed by unpublished per
curiam opinion.


Charles D. Lewis, Richmond, Virginia, for Appellant.      Neil H.
MacBride, United States Attorney, Olivia N. Hawkins, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In   February         2002,    Tariq       Vaughn       was   indicted     for

possession of a firearm in furtherance of a drug trafficking

offense in violation of 18 U.S.C. § 924(c) (2006).                            Vaughn plead

guilty and was sentenced to 72 months’ imprisonment, followed by

a three-year term of supervised release.

              In September 2008, following his release from prison,

Vaughn was arrested by local authorities in Richmond, Virginia,

and found to be in possession of “crack” cocaine.                               In October

2008, Vaughn appeared before the district court and plead guilty

to various violations of his supervised release term, including

possession of crack cocaine; however, the hearing was continued

to allow the new criminal charges to be adjudicated.

              In November 2008, Vaughn was indicted for possession

with intent to distribute more than five grams of cocaine base

in   violation     of    21   U.S.C.        § 841(a)(1)        and    (b)(1)(B)     (2006).

Vaughn   plead       guilty         and     was        sentenced       to     240   months’

imprisonment.           At    the    same       time    he     was    sentenced     on   the

possession charge, Vaughn was also sentenced for the supervised

release violation.             Ultimately, Vaughn received an additional

36 months’ imprisonment for the supervised release violation, to

be   served    consecutive          to    his       sentence    for    drug    possession.

These matters were consolidated for review on appeal.



                                                3
               Vaughn      first     challenges            the    adequacy       of     his    guilty

plea to the drug possession charge.                         The Government has moved to

dismiss this portion of his appeal based on an appellate waiver

clause in his plea agreement.                 The motion will be granted.

               A    defendant       may    waive       the       right    to     appeal       if   that

waiver     is       knowing        and      intelligent.                  United        States      v.

Amaya-Portillo, 423 F.3d 427, 430 (4th Cir. 2005).                                         Whether a

defendant validly waived his right to appeal is a question of

law that this court reviews de novo.                              United States v. Blick,

408 F.3d 162, 168 (4th Cir. 2005).                                To determine whether a

waiver    is       knowing    and    intelligent,            this        court    examines         “the

totality       of    the     circumstances.”                United       States       v.    General,

278 F.3d 389, 400 (4th Cir. 2002).                           Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the Rule 11 colloquy, the waiver is both

valid and enforceable.               United States v. Johnson, 410 F.3d 137,

151 (4th Cir. 2005); United States v. Wessells, 936 F.2d 165,

167-68 (4th Cir. 1991).

               Vaughn argues the Government’s motion should be denied

solely because he told the district court he took medication for

certain    non-descript          “impulse         control”          problems       at      his     plea

colloquy, thereby placing the court under a heightened duty to

investigate         his    mental         state       to    determine          whether        he   was

competent to enter a guilty plea, which he maintains, the court

                                                  4
did not adequately do.          Vaughn makes this argument despite the

fact that both he and his attorney unequivocally stated at the

Rule 11 hearing that he could communicate and understand the

proceedings.     Vaughn has not cited any pertinent authority to

support his position.

           “Absent     clear      and       convincing     evidence           to       the

contrary,” a defendant is generally bound by statements made

under oath during his Rule 11 plea colloquy.                      See Fields v.

Att’y Gen. of State of Md., 956 F.2d 1290, 1299 (4th Cir. 1992);

United States v. Lemaster, 403 F.3d 216, 221 (4th Cir. 2005) (a

defendant’s    declarations     in   court     affirming    a   plea         agreement

“present   a    formidable      barrier      in   any    subsequent           .    .     .

proceedings”) (internal quotation marks omitted).                      Here, Vaughn

has not presented any evidence, much less clear and convincing

evidence, to contradict his statements to the district court

that neither his “impulse control” problem, nor the drugs he was

taking for it, affected his decision-making ability.

           Accordingly, we find that Vaughn remains bound by his

in-court statements.         Because Vaughn’s plea was knowingly and

intelligently    given,   and    because      this   portion      of    his       appeal

falls squarely within the scope of the appellate waiver to which

he   agreed,    we   grant     the   Government’s        motion        and    dismiss

Vaughn’s appeal in No. 09-4519.



                                        5
            Vaughn also argues that the district court failed to

adequately      explain       his     within-guidelines              sentence      for    his

supervised     release       violation.          This        court    generally     reviews

sentences    imposed         upon    revocation         of    supervised       release     to

determine whether: (1) they are within the prescribed statutory

range;   and        (2)     they    are     “plainly         unreasonable.”          United

States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).                                  Here,

however, the Government argues that plain-error review should be

applied because Vaughn did not adequately preserve an objection

to the district court’s explanation of his sentence.

            In order to preserve his claim for appellate review, a

defendant must lodge a contemporaneous objection to the district

court’s explanation or “ask for a sentence outside the range

calculated by the court prior to sentencing.”                            See United States

v.   Thompson,       595 F.3d 544,    546    (4th       Cir.       2010).     It    is

undisputed      that       Vaughn    failed        to    lodge       a     contemporaneous

objection      to     the     district      court’s          explanation;       thus,     the

threshold question becomes whether Vaughn asked for “a sentence

outside the range calculated by the court prior to sentencing.”

            Below, Vaughn’s attorney merely stated that he did not

believe that Vaughn’s conduct “warrant[ed] a maximum sentence,”

and he asked the court “to consider something less than that,”

though he did not offer any suggestion as to what he thought

might be an appropriate sentence.                       These vague statements are

                                             6
insufficient to preserve an objection to the adequacy of the

district    court’s          explanation.             As     was    the    case      in    United

States v.       Lynn,        592 F.3d 572,      580     (4th    Cir.      2010),         where

defendant Avery Peake failed to “ask the court to depart from

the     correctly       calculated         Guidelines         range,”       Vaughn        is     not

entitled    to     a    full       appellate      review      of    this    issue.         Accord

United States v. Bostic, No. 09-4251, 2010 WL 1735509, at *1

(4th Cir. April 29, 2010) (applying plain-error review where

defendant       “did     not       argue        for    a    sentence       outside        of    his

guidelines range”).

            To establish plain error, Vaughn must show that an

error: (1) was made; (2) is plain (i.e., clear or obvious); and

(3)     affects        his     substantial            rights.         United      States         v.

Massenburg, 564 F.3d 337, 342-43 (4th Cir. 2009).                                 Even if he

makes    this     three-part         showing,         this    court       may   exercise        its

discretion to correct the error only if it “seriously affects

the     fairness,       integrity          or     public      reputation        of    judicial

proceedings.”           Id. at 343 (internal quotation marks omitted).

Vaughn has failed to meet this burden.                             Accordingly, we affirm

the     sentence       imposed       upon       Vaughn       following      his      supervised

release violation.




                                                  7
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented      in   the    materials

before   the   court   and   argument   would   not    aid    the   decisional

process.

                                                      No. 09-4519 DISMISSED
                                                       No. 09-4565 AFFIRMED




                                    8